Citation Nr: 1635294	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1954 to September 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2015 decision, the Veteran's service connection claim was reopened, and remanded for additional development on the merits.  That matter has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records and VA examinations.  The Board notes that the Veteran indicated that he received treatment at the VA Medical Center in Jamaica, NY (St Albans Primary & Extended Care Center).  In October 2015, VA contacted the facility to obtain the treatment records identified by the Veteran.  In May 2016, however, it was noted that the Veteran had never been seen at the VA New York Harbor Healthcare System.   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

The Veteran appeals the denial of service connection for a left knee disability.  He contends that in the summer of 1956 he severely injured his left knee when he fell and skidded on pavement.  He claims he has had knee problems since that time.   

Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence presented, the Board finds against the claim.  To that end, service treatment records reveal complaints of left knee pain and discomfort.  The July 1958 separation examination noted that in July 1956 the Veteran injured his left knee.  The separation examination, however, disclosed normal findings for the lower extremities.  At that time, the Veteran denied tricked or locked knee.  In August 1958, a history was noted of moderate left knee pain and discomfort for two years.  Examination at that time revealed the left knee had full range of motion and that there was no disability.  There is also no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

In October 1958, the Veteran was seen again for left knee pain.  A history of a left knee injury was noted.  Examination, however, revealed no bone and/or joint pathology for the knees.  Although the Veteran reports continued knee problems since service, the record discloses the first objective evidence of left knee problems many years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.,  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Veteran complained of left knee pain and was treated for the left knee during service, such is shown to have been acute and resolved prior to separation.  Significantly, the Veteran had normal findings during his separation examination and he denied locking of the knee.  Records immediately post-service contain pertinent complaints of pain but all studies revealed normal findings.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's current left knee disability to service.  The Veteran has reported that he took place in multiple sports post-service and there is no showing of limitation due to knee complaints or findings.

Rather, the November 2009 VA examiner opined that the Veteran's left knee disability was less likely than not related to service.  He reasoned that there are no documented reasonably sequential complaints in the records regarding his left knee and that a review of the record shows no documented treatment for his present condition.  He stated that the Veteran has claimed that he has been treated for his condition by outside physicians but there are no records documenting such.  

The Board finds the opinion of the VA examiner persuasive and probative in addressing the issue at hand.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following examination of the Veteran and a review of the claims folder.  The opinion is supported with adequate reasoning and it is consistent with the service treatment records which disclose normal findings for the lower extremities at separation and months after service discharge.  There are no competent opinions to the contrary.  

In making this decision, the Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board has taken into consideration the Veteran's statements discussing his in service injury and his current complaints of knee pain.  The Board also acknowledges the lay statements from friends discussing the Veteran's left knee pain.  The claimants expressed that the Veteran indicated to them that such was a result of an injury he sustained in 1956 while serving on active duty.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's left knee arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board has afforded greater probative value to the opinion of the VA examiner than the lay statements of record.  

In sum, the most probative evidence of record is against showing that the Veteran's left knee disability is related to service.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


